15Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
Status of Claims
2.	Claims 1-10 have been allowed as stated in the Notice of Allowance dated January 27, 2021. Applicant’s terminal disclaimer filed on February 8, 2021 to correct the assignee as indicated in the terminal disclaimed filed and approved on January 8, 2021 is acknowledged herein.
Allowable Subject Matter
3.	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed and approved on February 8, 2021 has overcome the previous rejections of claims 1-10 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4, 5, 12, 14, 15 and 22-26 of copending Application No. 15/151,693 (US PG Pub 2016/0332227 A1) (now U.S. rd, 2020. The previous rejections of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Fuwa (US Pub. 2010/0034982 A1) in view of WO (2015/030209 A1) as stated in the Office action dated November 3rd, 2020 have been obviated for the reasons as stated in the Notice of Allowance dated January 27, 2021. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/31/2021